Powell, J.
1. Until the end of the term at which rendered, judgments are “in the breast of the court,” and may be set aside or modified at the judge’s discretion; but to set aside a final judgment based on a verdict, except for defects appearing on the face of the record, the verdict must also be set aside; and the verdict is not “within the breast of the court” in the sense that the judgment is. Ayer v. James, 120 Ga. 580; Jordan v. Tarver, 92 Ga. 379; Clark’s Cove Guano Co. v. Steed, Id. 440; Regopoulas v. State, 116 Ga. 596; Tietjen v. Merchant’s Bank, 117 Ga. 502.
2. Any motion to set aside a verdict, based on matters not appearing on the face of the record, is in effect a motion -for a new trial and is subject to all the rules of law governing such motions. Lucas v. Lucas, 30 Ga. 191, 206; Prescott v. Bennett, 50 Ga. 272; Hyfield v. Sims, 87 Ga. 282; McCrary v. Gano, 115 Ga. 296.
3. A brief of the evidence is an indispensable statutory requisite to a valid motion for a new trial. This is true even though the verdict be directed by the court, and even though the motion be based on grounds which do not require a consideration of the evidence. Moxley v. Georgia Ry. & Elec. Co., 122 Ga. 493; Mize v. Americus Mfg. & Imp. Co., 106 Ga. 140; Baker v. Johnson, 99 Ga. 374. Judgment reversed.